DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 09/09/2021, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections have been overcome by amendments to Figures 2 and 4.  The drawing objections have been withdrawn. 
Applicant’s arguments, see page 12, filed 09/09/2021, with respect to objections to the specification have been fully considered and are persuasive.  The objections to the specification have been obviated by amendments to the specification.  The objections of the specification have been withdrawn. 
Applicant’s arguments, see page 12, filed 09/09/2021, with respect to 35 U.S.C 112(b) rejections of claims 7 and 18-20 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejections of claims 7 and 18-20 are obviated by amendments.  The 35 U.S.C 112(b) rejections of claims 7 and 18-20 have been withdrawn. 
Applicant's arguments, see pages 12-19, filed 09/09/2021, with respect to 35 U.S.C 103 rejections of claims 1, 3-14, and 16-20 have been fully considered but they are not persuasive.  The Examiner notes that claims 2 and 15 have been cancelled in the claim amendments filed 09/09/2021.

The Applicant argues, on page 17, that “Seeber fails to disclose that the support system 22a-22d supports holding elements 4 [e.g., including the instrument drive units 1 supporting and configured to drive the surgical instruments, respectively] at regular intervals in a circumferential direction about a center line.”  The Applicant further argues that “Seeber fails to disclose that the support system 22a-22d integrally moves the holding elements 4 supported at the regular intervals so as to integrally move the first, second, third, and fourth surgical instruments supported by the first, second, third, and fourth driving sections 15 supported by the first, second, third, and fourth holding elements 4”.  The Examiner disagrees and is not persuaded by this argument.  The Examiner first wishes to point out that the holding elements 4 were not considered by the Examiner as the equivalent structure to the Applicant’s holders in instant claim 1.  Please see page 10 of the Non-final Rejection (06/18/2021), in the rejection of claim 5, where the first, second, third, and fourth holder were introduced:
“(Figures 1 and 2, elements 8 – telescopic extension, e.g. holder, 9 - instrument, 10, and 15 – instrument drive unit, e.g. driving section) the first support includes a first holder which holds a first driving section configured to drive the first surgical instrument when the first main body is attached to the first drive section (paragraph [0050])” (Non-final rejection, page 10, 06/18/2021)
As can be seen, the telescopic extension 8 of Seeber (Figures 1 and 2) is equated to the individual holder in the instant claims.  The same mapping for this limitation can be see paragraph [0063] of Seeber).   The adjustable support system 22a-22d serves as four coupling points for adapting up to four pre-positioning devices (e.g. surgical arms/instruments) (see paragraph [0060] of Seeber).  One of ordinary skill in the art would recognize that the telescopic extensions (e.g., holders) are capable of being lined up at regular intervals in a circumferential direction about a center line in the same manner that the instruments and instrument drive units of independent manipulator arms are capable of being lined up in a circumferential direction, as in Figure 6 of Seeber, as the surgical instrument itself is mechanically connected to the telescopic extension (e.g., holders) by means of an instrument drive unit (please see Figure 6, elements 18 and 18a-18c, and paragraphs [0056]-[0057] of Seeber).  Please see 35 U.S.C 103 rejections below.

Claim Objections
Claim 14 objected to because of the following informalities:  
Lines 14-15: “the first driving section” should be changed to “the fourth driving section”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seeber, et al. (U.S PGPub No. 2016/0184030) and Kan (U.S PGPub No. 2018/0214220).
Regarding claim 1, Seeber teaches (Figures 10 and 11) a surgical system (paragraph [0002]), comprising: (Figures 1-2, elements 9 – instrument, 10s – guide shaft; Figure 11) a first surgical instrument including a first shaft and a first end effector (paragraphs [0005], [0041], [0048]-lines 40-44, and [0063] – The surgical system is set up to support four surgical instruments); (Figures 1-2, elements 9 and 10s; Figure 11) a second surgical instrument including a second shaft and a second end effector (paragraphs [0005], [0041], [0048]-lines 40-44, and [0063]); (Figures 1-2, elements 9 and 10s; Figure 11) a third surgical instrument including a third shaft and a third end effector (paragraphs [0005], [0041], [0048]-lines 40-44, and [0063]); (Figures 1-2, elements 9 and 10s; Figure 11) a fourth surgical instrument including a fourth shaft and a fourth end effector (paragraphs [0005], [0041], [0048]-lines 40-44, and [0063]); (Figure 6, elements 18 – shared trocar, e.g. insertion tube, 18a-18c) an insertion tube that holds the first shaft, the second shaft, the third shaft, and the fourth shaft, to be inserted into a body of a patient from one end of the insertion tube (paragraphs [0036] and [0057] – The trocar, e.g. insertion tube, must have at least two leadthroughs and has the potential for having more.  The trocar, e.g. insertion tube, could have four leadthroughs for holding each of the four shafts of the four surgical instruments.); and (Figure 10, elements 39-43) a support device, wherein the support device (paragraph [0063]) includes: (Figures 1 and 2, elements 8 – telescopic extension, e.g. holder, 9 - instrument, 10, and 15 – instrument drive unit, e.g. driving section; Figure 11, element 22a) a first support including a first holder which holds a first driving section, the first driving section supporting the first surgical instrument and configured to drive the first surgical instrument (paragraphs [0050] – An instrument drive unit is rotatable arranged on the telescopic extension, and the instrument drive unit serves to realize the degree of freedom of an instrument coupled thereon, [0063] – adjustable support system 22a-22d); (Figures 1 and 2, elements 8 – telescopic extension, e.g. holder, 9 - instrument, 10, and 15 – instrument drive unit, e.g. driving section; Figure 11, element 22b) a second support provided independently of the first support and including a second holder which holds a second driving section, the second driving section supporting the second surgical instrument and configured to drive the second surgical instrument (paragraphs [0050] and [0063]); (Figures 1 and 2, elements 8 – telescopic extension, e.g. holder, 9 - instrument, 10, and 15 – instrument drive unit, e.g. driving section; Figure 11, element 22c) a third support provided independently of the first support and the second support and including a third holder which holds a third driving section, the third driving section supporting the third surgical instrument and configured to drive the third surgical instrument (paragraphs [0050] and [0063]); (Figures 1 and 2, elements 8 – telescopic extension, e.g. holder, 9 - instrument, 10, and 15 – instrument drive unit, e.g. driving section; Figure 11, element 22d) a fourth support provided independently of the first support, the second support, and the third support and including a fourth holder which holds a fourth driving section, the fourth driving section supporting the fourth surgical instrument and configured to drive the fourth surgical instrument (paragraphs [0050] and [0063]); (Figures 1 and 2, element 8 – telescopic extension, e.g., holder; Figure 6, elements 18, 18a-18c; Figure 11, element 19 – coupling support connection, e.g. support mechanism) a support mechanism supporting the first, second, third, and fourth holders at regular intervals in a circumferential direction about a center line and configured to integrally move the first, second, third, and fourth holders supported at the regular intervals so as to integrally move the first, second, third, and fourth surgical instruments supported by the first, second, third, and fourth driving sections supported by the first, second, third, and fourth holders (paragraphs [0036], [0056]-[0057] – The telescopic extensions (e.g., holders) are capable of being lined up at regular intervals in a circumferential direction about a center line in the same manner that the instruments and instrument drive units of independent manipulator arms are capable of being lined up in a circumferential direction, as in Figure 6 of Seeber, as the surgical instrument itself is mechanically connected to the telescopic extension by means of an instrument drive unit; [0063]); and (Figures 1-2, elements 4, 10s, 12 – coupling element, e.g. insertion tube holder; Figure 6, elements 18, 18a-18c) an insertion tube holder holding the insertion tube (paragraph [0048], lines 1-6 – The coupling element, e.g. insertion tube holder, is holding the guide shafts in place in the insertion tube, [0036], and [0057]).  Seeber fails to teach the limitation of instant claim 1, wherein each of the shafts of the first, second, third, and fourth surgical instruments are flexible.
Kan teaches (Figure 1, element 100) a surgical robot system that comprises a surgical tool that is being provided at a distal end of the surgical robot and inserted into the body of a patient (paragraph [0033]).  Kan teaches (Figure 1, elements 100 and 101) that the surgical robot system includes one or more surgical robots and an endoscope (paragraph [0034]).  Kan teaches that several various surgical tools are applicable to be used in the surgical system (paragraph [0035]).  Kan also teaches (Figure 2, element 25) that the surgical system includes a flexible shaft that has flexibility in a bending direction and high rigidity in an axial direction (paragraphs [0043]-[0044]).  Kan teaches (Figure 2, element 22) that the surgical system includes end effectors, such as forceps (paragraph [0040]).  Kan further teaches (Figure 2, element 110) where the surgical system includes a trocar to be placed on a part of a body surface of the patient, where one or more surgical robots and the endoscope can be inserted (paragraph [0096]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Seeber’s surgical system with the teachings of Kan’s surgical system.  One of ordinary skill in the art would have recognized that both Seeber’s and Kan’s surgical systems were capable of implementing multiple surgical tools for use in minimally invasive surgery.  One of ordinary skill in the art would have also recognized that both Seeber’s and Kan’s surgical systems implements similar components including shafts, end-effectors, and trocars which can be interpreted as an insertion tube.  One of ordinary skill in the art would have wanted to implement the flexible shafts in Kan’s surgical system because they allow the direction of the end effector to be changed in order to be directed towards the vicinity of a treated part (see paragraph [0007] of Kan).  Essentially, adding this flexibility of a flexible shaft can allow for additional degrees of freedom, further allowing the end effector to effectively reach the target location.  Since a large portion of the shaft is placed inside the body, this allows flexibility of the end effector that won’t increase the incision size for a minimally invasive surgery.  One of ordinary skill in the art would also want a flexible shaft for each instrument so they can each individually maneuver around organs during a surgical procedure (see paragraph [0097] of Kan).  Therefore, claim 1 is unpatentable over Seeber, et al. and Kan.

Regarding claim 3, Seeber, in view of Kan, renders obvious the surgical system of claim 1, as stated hereinabove.  Seeber also teaches the limitation of instant claim 3, that is wherein (Figure 10, elements 39-41) the support device includes a translation mechanism that translates the support mechanism along the center line so as to collectively translate the first support, the second support, the third support and the fourth support along the center line (paragraph [0063] – Vertical alignment is to be set by setting an optimal angle between groups of components 39 and 40).  Therefore, claim 3 is unpatentable over Seeber, et al. and Kan.

Regarding claim 4, Seeber, in view of Kan, renders obvious the surgical system of claim 1, as stated hereinabove.  Seeber also teaches the limitation of instant claim 4, that is wherein (Figure 10-11, element 42) the support device includes an angle change mechanism that rotates the support mechanism to collectively change angles of the first support, the second support, the third support, and the fourth support relative to a horizontal plane (paragraph [0063] – “The superordinate carrier system makes possible the optimal pre-positioning of the flexible support system by a horizontal alignment of the base support or local bearing (42), which is preferably designed to be mobile, to the operating table.”).  Therefore, claim 4 is unpatentable over Seeber, et al. and Kan.

Regarding claim 5, Seeber, in view of Kan, renders obvious the surgical system of claim 1, as stated hereinabove.  Seeber also teaches the limitations of instant claim 5, that is wherein (Figure 1b, elements 10 – leadthrough, e.g. main body, 10s; Figure 11) the first surgical instrument includes a first main body to which the first shaft is attached (paragraph [0048] – The leadthrough (e.g. main body) and guide shaft are preferably formed as one piece, so the main body and shaft are attached; [0063] – The surgical system is set up to support four surgical instruments); (Figure 1b, elements 10 and 10s) the second surgical instrument includes a second main body to which the second shaft is attached (paragraph [0048]); (Figure 1b, elements 10 and 10s) the third surgical instrument includes a third main body to which the third shaft is attached (paragraph [0048]); and (Figure 1b, elements 10 and 10s) the fourth surgical instrument includes a fourth main body to which the fourth shaft is attached (paragraph [0048]), (Figures 1 and 2, elements 8 – telescopic extension, e.g. holder, 9 - instrument, 10 – leadthrough, e.g. main body, 10s, and 15 – instrument drive unit, e.g. driving section) the first main body is attached to the first driving section (paragraph [0048] – The leadthrough (e.g. main body) and guide shaft are preferably formed as one piece, so the main body and shaft are attached; [0050]); (Figures 1 and 2, elements 8, 9, 10, 10s, and 15) the second main body is attached to the second driving section (paragraphs [0048], [0050]); (Figures 1 and 2, elements 8, 9, 10, 10s, and 15) the third main body is attached to the third driving section (paragraphs [0048], [0050]); and (Figures 1 and 2, elements 8, 9, 10, 10s, and 15) the fourth main body is attached to the fourth driving section (paragraphs [0048], [0050]).  Therefore, claim 5 is unpatentable over Seeber, et al. and Kan.

Regarding claim 6, Seeber, in view of Kan, renders obvious the surgical system of claim 5, as stated hereinabove.  Seeber also teaches the limitations of instant claim 6, that is wherein (Figures 1-3, elements 8, 8u, 8v, 8w, 58 – longitudinal axis) the first support is configured to translate the first holder in a longitudinal direction of the first surgical instrument (paragraphs [0053]-[0054]), (Figures 1-3, elements 8, 8u, 8v, 8w, 58) the second support is configured to translate the second holder in a longitudinal direction of the second surgical instrument (paragraphs [0053]-[0054]), (Figures 1-3, elements 8, 8u, 8v, 8w, 58) the third support is configured to translate the third holder in a longitudinal direction of the third surgical instrument (paragraphs [0053]-[0054]), and (Figures 1-3, elements 8, 8u, 8v, 8w, 58) the fourth support is configured to translate the fourth holder in a longitudinal direction of the fourth surgical instrument (paragraphs [0053]-[0054]).  Therefore, claim 6 is unpatentable over Seeber, et al. and Kan.

Regarding claim 7, Seeber, in view of Kan, renders obvious the surgical system of claim 6, as stated hereinabove.  Seeber also teaches the limitations of instant claim 7, that is wherein the first holder is configured to rotate the first driving section about a first rotation axis parallel to the longitudinal direction of the first surgical instrument (paragraph [0063] – The surgical system is set up to support four surgical instruments, [0078] – the shaft of the surgical instrument is rotatably varied about the z direction relative to the starting position, e.g. rotation axis parallel to the longitudinal direction of the surgical instrument), the second holder is configured to rotate the second driving section about a second rotation axis parallel to the longitudinal direction of the second surgical instrument (paragraph [0078]), the third holder is configured to rotate the third driving section about a third rotation axis parallel to the longitudinal direction of the third surgical instrument (paragraph [0078]), and the fourth holder is configured to rotate the fourth driving section about a fourth rotation axis parallel to the longitudinal direction of the fourth surgical instrument (paragraph [0078]).  Therefore, claim 7 is unpatentable over Seeber, et al. and Kan.

Regarding claim 8, Seeber, in view of Kan, renders obvious the surgical system of claim 1, as stated hereinabove.  Seeber also teaches the limitations of instant claim 8, that is wherein (Figure 6, element 18) the insertion tube has a first end and a second end (paragraph [0057] – The shared trocar, e.g. insertion tube, allows access through the abdominal wall of the patient possible, so it necessarily has a first end and a second end.), and (Figure 6, element 18, 18a-18c) the insertion tube is configured to allow the first end effector, the second end effector, the third end effector, and the fourth end effector to be inserted into the insertion tube from the first end and introduced into the body of the patient from the second end (paragraph [0057]).  Therefore, claim 8 is unpatentable over Seeber, et al. and Kan.

Regarding claim 9, Seeber, in view of Kan, renders obvious the surgical system of claim 1, as stated hereinabove.  Seeber also teaches the limitations of instant claim 9, that is wherein (Figure 10, elements 39-41) wherein the support device includes a vertical movement mechanism that moves the support mechanism in a vertical direction so as to collectively move the first support, the second support, the third support and the fourth support in the vertical direction (paragraph [0063] – Vertical alignment is to be set by setting an optimal angle between groups of components 39 and 40), and (Figure 10-11, element 42) a horizontal movement mechanism that moves the support mechanism in a horizontal direction so as to collectively move the first support, the second support, the third support and the fourth support in the horizontal direction (paragraph [0063] – “The superordinate carrier system makes possible the optimal pre-positioning of the flexible support system by a horizontal alignment of the base support or local bearing (42), which is preferably designed to be mobile, to the operating table.”).  Therefore, claim 9 is unpatentable over Seeber, et al. and Kan.

Regarding claim 10, Seeber, in view of Kan, renders obvious the surgical system of claim 1, as stated hereinabove.  Seeber also teaches the limitation of instant claim 10, that is wherein the fourth surgical instrument is an endoscope having a camera as the fourth end effector (paragraph [0048] – “as a rule four operating instruments are used, of which three are surgical instruments and one is a camera or endoscope”).  Therefore, claim 10 is unpatentable over Seeber, et al. and Kan.

Regarding claim 11, Seeber, in view of Kan, renders obvious the surgical system of claim 5, as stated hereinabove.  Seeber also teaches the limitations of instant claim 11, that is wherein (Figures 3-4, elements 10 – guide device, e.g. main body, 15 – instrument drive unit, e.g. driving section) the first main body is configured to be attachable to and detachable from the first driving section (paragraph [0052] – The possibility of the main body not being coupled and its ability to function as a floating bearing in the abdominal wall, e.g. the main body being attachable and detachable.); (Figures 3-4, elements 10 and 15) the second main body is configured to be attachable to and detachable from the second driving section (paragraph [0052]); (Figures 3-4, elements 10 and 15) the third main body is configured to be attachable to and detachable from the third driving section (paragraph [0052]); and (Figures 3-4, elements 10 and 15) the fourth main body is configured to be attachable to and detachable from the fourth driving section (paragraph [0052]).  Therefore, claim 11 is unpatentable over Seeber, et al. and Kan.

Regarding claim 13, Seeber, in view of Kan, renders obvious the surgical system of claim 1, as stated hereinabove.  Seeber does not teach the limitation of instant claim 13, that is wherein each of the first end effector, the second end effector, the third end effector, and the fourth end effector includes a bendable multi-articulated portion.
Kan teaches (Figure 1, element 100) a surgical robot system that comprises a surgical tool that is being provided at a distal end of the surgical robot and inserted into the body of a patient (paragraph [0033]).  Kan teaches (Figure 2, element 22) that the surgical system includes end effectors, such as forceps (paragraph [0040]).  Kan also teaches (Figure 5A, elements 22 and 26) a joint portion that includes multiple bending joints and is attached to the end effector (paragraph [0046]).  Kan further teaches that the forceps (e.g. end effector) is continuous with a distal end of the joint portion (paragraph [0060]).  Kan even further teaches (Figure 5A, elements 21, 22, 30, and L) that the wrist joint rotates the forceps around an axis of the distal end of the arm (paragraph [0058]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Seeber’s surgical system with the teachings of Kan’s surgical system.  One of ordinary skill in the art would have recognized that both Seeber’s and Kan’s surgical systems were capable of implementing multiple surgical tools for use in minimally invasive surgery.  One of ordinary skill in the art would have also recognized that both Seeber’s and Kan’s surgical systems implements similar components including shafts, end-effectors, and trocars which can be interpreted as an insertion tube.  One of ordinary skill in the art would have also recognized that Kan implements end effectors with a bendable multi-articulated portion, as Kan’s surgical system includes a joint portion with multiple bending joints that is continuous with end effectors.  One of ordinary skill in the art would have wanted to implement end effectors with a bendable multi-articulated portion in order to achieve more degrees of freedom and have the end effectors more accurately and easily reach the target locations in minimally invasive surgery.  Therefore, claim 13 is unpatentable over Seeber, et al. and Kan.

Regarding claim 14, Seeber teaches (Figure 10, elements 39-43) a support device for supporting first to fourth surgical instruments (paragraph [0063]), the support device comprising: (Figures 1 and 2, elements 8 – telescopic extension, e.g. holder, 9 - instrument, 10, and 15 – instrument drive unit, e.g. driving section; Figure 11, element 22a) a first support including a first holder which holds a first driving section, the first driving section supporting the first surgical instrument including a first shaft and a first end effector and configured to drive the first surgical instrument (paragraphs [0050] – An instrument drive unit is rotatable arranged on the telescopic extension, and the instrument drive unit serves to realize the degree of freedom of an instrument coupled thereon, [0063] – adjustable support system 22a-22d); (Figures 1 and 2, elements 8 – telescopic extension, e.g. holder, 9 - instrument, 10, and 15 – instrument drive unit, e.g. driving section; Figure 11, element 22b) a second support including a second holder which holds a second driving section, the second driving section supporting the second surgical instrument including a second shaft and a second end effector and configured to drive the second surgical instrument (paragraphs [0050] and [0063]); (Figures 1 and 2, elements 8 – telescopic extension, e.g. holder, 9 - instrument, 10, and 15 – instrument drive unit, e.g. driving section; Figure 11, element 22c) a third support including a third holder which holds a third driving section, the third driving section supporting the third surgical instrument including a third shaft and a third end effector and configured to drive the third surgical instrument (paragraphs [0050] and [0063]); (Figures 1 and 2, elements 8 – telescopic extension, e.g. holder, 9 - instrument, 10, and 15 – instrument drive unit, e.g. driving section; Figure 11, element 22d) a fourth support including a fourth holder which holds a fourth driving section, the first driving section supporting the fourth surgical instrument including a fourth shaft and a fourth end effector and configured to drive the fourth surgical instrument (paragraphs [0050] and [0063]); (Figures 1 and 2, element 8 – telescopic extension, e.g., holder; Figure 6, elements 18, 18a-18c; Figure 11, element 19 – coupling support connection, e.g. support mechanism) a support mechanism supporting the first, second, third, and fourth holders at regular intervals in a circumferential direction about a center line and configured to integrally move the first, second, third, and fourth holders supported at the regular intervals so as to integrally move the first, second, third, and fourth surgical instruments supported by the first, second, third, and fourth driving sections supported by the first, second, third, and fourth holders (paragraphs [0036], [0056]-[0057] – The telescopic extensions (e.g., holders) are capable of being lined up at regular intervals in a circumferential direction about a center line in the same manner that the instruments and instrument drive units of independent manipulator arms are capable of being lined up in a circumferential direction, as in Figure 6 of Seeber, as the surgical instrument itself is mechanically connected to the telescopic extension by means of an instrument drive unit; [0063]); and (Figures 1-2, elements 4, 10s, 12 – coupling element, e.g. insertion tube holder; Figure 6, elements 18, 18a-18c) an insertion tube holder holding an insertion tube to hold the first to fourth shafts (paragraph [0048], lines 1-6 – The coupling element, e.g. insertion tube holder, is holding the guide shafts in place in the insertion tube, [0036], and [0057]).  Seeber fails to teach the limitation of instant claim 14, that is wherein each of the shafts of the first, second, third, and fourth surgical instruments are flexible.
Kan teaches (Figure 1, element 100) a surgical robot system that comprises a surgical tool that is being provided at a distal end of the surgical robot and inserted into the body of a patient (paragraph [0033]).  Kan teaches (Figure 1, elements 100 and 101) that the surgical robot system includes one or more surgical robots and an endoscope (paragraph [0034]).  Kan teaches that several various surgical tools are applicable to be used in the surgical system (paragraph [0035]).  Kan also teaches (Figure 2, element 25) that the surgical system includes a flexible shaft that has flexibility in a bending direction and high rigidity in an axial direction (paragraphs [0043]-[0044]).  Kan teaches (Figure 2, element 22) that the surgical system includes end effectors, such as forceps (paragraph [0040]).  Kan further teaches (Figure 2, element 110) where the surgical system includes a trocar to be placed on a part of a body surface of the patient, where one or more surgical robots and the endoscope can be inserted (paragraph [0096]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Seeber’s surgical system with the teachings of Kan’s surgical system.  One of ordinary skill in the art would have recognized that both Seeber’s and Kan’s surgical systems were capable of implementing multiple surgical tools for use in minimally invasive surgery.  One of ordinary skill in the art would have also recognized that both Seeber’s and Kan’s surgical systems implements similar components including shafts, end-effectors, and trocars which can be interpreted as an insertion tube.  One of ordinary skill in the art would have wanted to implement the flexible shafts in Kan’s surgical system because they allow the direction of the end effector to be changed in order to be directed towards the vicinity of a treated part (see paragraph [0007] of Kan).  Essentially, adding this flexibility of a flexible shaft can allow for additional degrees of freedom, further allowing the end effector to effectively reach the target location.  Since a large portion of the shaft is placed inside the body, this allows flexibility of the end effector that won’t increase the incision size for a minimally invasive surgery.  One of ordinary skill in the art would also want a flexible shaft for each instrument so they can each individually maneuver around organs during a surgical procedure (see paragraph [0097] of Kan).  Therefore, claim 14 is unpatentable over Seeber, et al. and Kan.

Regarding claim 16, Seeber, in view of Kan, renders obvious the support device of claim 14, as stated hereinabove.  Seeber also teaches the limitation of instant claim 16, that is wherein (Figure 10, elements 39-41) the support device includes a translation mechanism that translates the support mechanism along the center line so as to collectively translate the first support, the second support, the third support and the fourth support along the center line (paragraph [0063] – Vertical alignment is to be set by setting an optimal angle between groups of components 39 and 40.). Therefore, claim 16 are unpatentable over Seeber, et al. and Kan.

Regarding claim 17, Seeber, in view of Kan, renders obvious the support device of claim 14, as stated hereinabove.  Seeber also teaches the limitation of instant claim 17, that is wherein (Figure 10-11, element 42) the support device includes an angle change mechanism that rotates the support mechanism to collectively change angles of the first support, the second support, the third support, and the fourth support relative to a horizontal plane (paragraph [0063] – “The superordinate carrier system makes possible the optimal pre-positioning of the flexible support system by a horizontal alignment of the base support or local bearing (42), which is preferably designed to be mobile, to the operating table.”).  Therefore, claim 17 is unpatentable over Seeber, et al. and Kan.

Regarding claim 18, Seeber, in view of Kan, renders obvious the support device of claim 14, as stated hereinabove.  Seeber also teaches the limitations of instant claim 18, that is wherein (Figure 1b, elements 10 – leadthrough, e.g. main body, 10s; Figure 11) the first surgical instrument includes a first main body to which the first shaft is attached (paragraph [0048] – The leadthrough (e.g. main body) and guide shaft are preferably formed as one piece, so the main body and shaft are attached; [0063] – The surgical system is set up to support four surgical instruments); (Figure 1b, elements 10 and 10s) the second surgical instrument includes a second main body to which the second shaft is attached (paragraph [0048]); (Figure 1b, elements 10 and 10s) the third surgical instrument includes a third main body to which the third shaft is attached (paragraph [0048]); and (Figure 1b, elements 10 and 10s) the fourth surgical instrument comprising an endoscope includes a fourth main body to which the fourth shaft is attached (paragraph [0048] – “one is a camera or endoscope”).  Therefore, claim 18 is unpatentable over Seeber, et al. and Kan.

Regarding claim 19, Seeber, in view of Kan, renders obvious the support device of claim 18, as stated hereinabove.  Seeber also teaches the limitation of instant claim 19, that is wherein (Figures 1-3, elements 8, 8u, 8v, 8w, 58 – longitudinal axis) the first support, the second support, the third support, and the fourth support are configured to translate the first holder, the second holder, the third holder, and the fourth holder, respectively (paragraphs [0053]-[0054]).  Therefore, claim 19 is unpatentable over claim Seeber, et al. and Kan.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seeber, et al. (U.S PGPub No. 2016/0184030) and Kan (U.S PGPub No. 2018/0214220), further in view of Gomez, et al. (U.S PGPub No. 2011/0282358).
Regarding claims 12 and 20, Seeber, in view of Kan, renders obvious the surgical system of claim 5 and the support device of claim 18, as stated hereinabove.  Seeber does not teach the instant limitations of instant claims 12 or 20, that is wherein the first main body is configured to be attachable to and detachable from the first driving section via a first drape adapter; the second main body is configured to be attachable to and detachable from the second driving section via a second drape adapter; the third main body is configured to be attachable to and detachable from the third driving section via a third drape adapter; and the fourth main body is configured to be attachable to and detachable from the fourth driving section via a fourth drape adapter.
Gomez teaches robotic surgical systems and methods of coupling a surgical instrument to a manipulator arm (abstract).  Gomez teaches (Figures 2A and 2B, element 242, 242a) an instrument manipulator assembly that includes four instrument manipulators that each supports and actuates its associated instrument (paragraph [0093]).  Gomez also teaches (Figures 17A-17C, elements 1250 and 1460) a sequence for coupling the surgical instrument to the sterile adapter (paragraph [0160]).  Gomez teaches (Figures 1-2, elements 101, 201, 1000, and 2000) the use of a sterile drape to cover a portion of the arm assembly to shield non-sterile parts of the manipulator arm from the sterile field, and also to shield the arm and its various parts from materials from the surgical procedure (e.g., body fluids, etc.) (paragraph [0129]).  Gomez further teaches (Figures 1 and 2, elements 1000 and 2000) that the sterile drape includes a drape pocket configured to receive an instrument manipulator of an instrument manipulator assembly (paragraph [0129]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the teachings of Gomez’s surgical system into the combined teachings of Seeber’s and Kan’s surgical system.  One of ordinary skill in the art would have recognized that Seeber, Kan, and Gomez are all adaptable to support four surgical instruments for minimally invasive surgery.  One of ordinary skill in the art would have also found it obvious to implement the use of a drape as Gomez points out that drapes are commonly used in surgical robot systems (see paragraphs [0012] and [0013] of Gomez).  One of ordinary skill in the art would have also recognized that Gomez’s drape pocket is equivalent to a drape adapter, which is configured to receive an instrument of an instrument manipulator assembly.  One of ordinary skill in the art would recognize that the drape pocket’s ability to receive an instrument indicates that it is necessarily capable of detaching as well.  Therefore, claims 12 and 20 are unpatentable over Seeber, et al., Kan, and Gomez, et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        


/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792